Case 1-19-40820-cec   Doc 125-1   Filed 08/14/19   Entered 08/14/19 02:15:09




                              EXHIBIT A

                              Sale Contract
Case 1-19-40820-cec   Doc 125-1   Filed 08/14/19   Entered 08/14/19 02:15:09




                            AGREEMENT

                                   OF

                       PURCHASE AND SALE


                       DATED AUGUST 13, 2019




                                    i
     Case 1-19-40820-cec                      Doc 125-1              Filed 08/14/19               Entered 08/14/19 02:15:09




                                                  TABLE OF CONTENTS

                                                                                                                                        Page No.
ARTICLE 1 - Basic Information ....................................................................................................... 1
   1.1        Certain Basic Terms. ......................................................................................................... 1
   1.2        Closing Costs .................................................................................................................. 2
   1.3        Notice Addresses: .............................................................................................................. 3
ARTICLE 2 - Property.................................................................................................................... 3
   2.1        Property Description. ......................................................................................................... 3
ARTICLE 3 - Earnest Money ......................................................................................................... 4
   3.1        Deposit. .............................................................................................................................. 4
   3.2        Form; Failure to Deposit.................................................................................................... 5
   3.3        Disposition of Earnest Money......................................................................................... 5
   3.4        Duties of Escrow Agent..................................................................................................... 5
ARTICLE 4 - Due Diligence .......................................................................................................... 6
   4.1        Due Diligence .................................................................................................................... 6
   4.2        Service Contracts and Other Contracts ............................................................................. 6
   4.3        Proprietary Information; Confidentiality .......................................................................... 6
   4.4        No Representation or Warranty by Seller ......................................................................... 7
   4.5        Purchaser’s Responsibilities .............................................................................................. 7
   4.6        Purchaser’s Agreement to Indemnify ................................................................................ 8
ARTICLE 5 - Title and Survey ....................................................................................................... 8

ARTICLE 6 - Operations and Risk of Loss ........................................................................................ 9
   6.1        Ongoing Operations. .......................................................................................................... 9
   6.2        Damage ............................................................................................................................ 10
   6.3        Condemnation. ................................................................................................................. 11
ARTICLE 7 - Closing ................................................................................................................... 12
   7.1        Closing ......................................................................................................................... 12
   7.2        Conditions to Parties’ Obligation to Close .................................................................... 12
   7.3        Seller’s Deliveries. ........................................................................................................... 12
   7.4        Purchaser's Deliveries ...................................................................................................... 15
   7.5        Closing Statements .......................................................................................................... 15
   7.6        Possession ..................................................................................................................... 15
   7.7        Delivery of Books and Records……………………………………………………….15
ARTICLE 8 - Prorations, Deposits, Commissions ....................................................................... 15
   8.1        Prorations. ........................................................................................................................ 15
   8.2        Closing Costs ................................................................................................................ 16
   8.3        Final Adjustment After Closing .................................................................................... 16
   8.4        Tenant Deposits. .............................................................................................................. 16


                                                                         ii
     Case 1-19-40820-cec                      Doc 125-1             Filed 08/14/19               Entered 08/14/19 02:15:09




   8.5        Commissions. ................................................................................................................ 16
ARTICLE 9 - Representations and Warranties ............................................................................... 17
   9.1        Seller’s Representations and Warranties. ........................................................................ 17
   9.2        Purchaser’s Representations and Warranties. ................................................................. 22
   9.3        Survival of Representations and Warranties. .................................................................. 23
ARTICLE 10 - Default and Remedies ............................................................................................ 24
   10.1       Seller’s Remedies. ........................................................................................................... 24
   10.2       Purchaser’s Remedies. ..................................................................................................... 24
ARTICLE 11 - Disclaimers, Release and Indemnity ...................................................................... 24
   11.1       Disclaimers By Seller. ................................................................................................... 24
   11.2       Sale “As Is, Where Is.” .................................................................................................... 25
   11.3       Seller Released from Liability ...................................................................................... 26
   11.4       “Hazardous Materials” Defined. ..................................................................................... 26
   11.5       Survival. ........................................................................................................................... 26
ARTICLE 12 - Miscellaneous ......................................................................................................... 27
   12.1       Parties Bound; Assignment. ........................................................................................ 27
   12.2       Headings. ......................................................................................................................... 27
   12.3       Invalidity and Waiver.................................................................................................... 27
   12.4       Governing Law. ............................................................................................................... 27
   12.5       Survival. ........................................................................................................................... 27
   12.6       Entirety and Amendments............................................................................................. 27
   12.7       Reserved........................................................................................................................... 28
   12.8       Confidentiality ................................................................................................................. 28
   12.9       Notices. ............................................................................................................................ 28
   12.10      Construction. ................................................................................................................... 28
   12.11      Calculation of Time Periods............................................................................................ 28
   12.12      Execution in Counterparts. .............................................................................................. 29
   12.13      No Recordation................................................................................................................ 29
   12.14      Further Assurances. ......................................................................................................... 29
   12.15      Discharge of Obligations................................................................................................. 29
   12.16      No Third Party Beneficiary .......................................................................................... 29
   12.17      [omitted.] ......................................................................................................................... 29
   12.18       Seller's Cooperation with Purchaser….……………………………………………….30
   12.19       Limited Partner Consent…...………………………………………………………….30
JOINDER BY ESCROW AGENT .................................................................................................. 32

LIST OF EXHIBITS ........................................................................................................................ 33

EXHIBIT A – Property Description ......................................................................................... A - 1

EXHIBIT B – Service Contracts............................................................................................... B - 1

EXHIBIT C – Property Documents .......................................................................................... C - 1


                                                                         ii
     Case 1-19-40820-cec                Doc 125-1          Filed 08/14/19           Entered 08/14/19 02:15:09




EXHIBIT D – Bargain and Sale Deed ...................................................................................... D - 1

EXHIBIT E – Assignment of Leases, Rents and Arrears ..........................................................E - 1

EXHIBIT F – Notice To Tenants...............................................................................................F - 1

EXHIBIT G – Residential and Commercial Rent Roll............................................................. G - 1




                                                               iii
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09




                       AGREEMENT OF PURCHASE AND SALE
      This Agreement of Purchase and Sale (“Agreement”) is made and entered into by and
between Purchaser and Seller.

                                           RECITALS

A.     Defined terms are indicated by initial capital letters. Defined terms shall have the
meaning set forth herein, whether or not such terms are used before or after the definitions are set
forth.

B.      Purchaser desires to purchase the Property and Seller desires to sell the Property, all upon
the terms and conditions set forth in this Agreement.

       NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to Seller, and for other
good and valuable consideration, the receipt and sufficiency of which are acknowledged,
Purchaser and Seller agree as follows:

                               ARTICLE 1 - Basic Information

       1.1 Certain Basic Terms.

               The following defined terms shall have the meanings set forth below:

               1.1.1   Seller: Northeast Brooklyn Partnership ( “Seller”), a New York limited
partnership.

               1.1.2   Purchaser: 27 BED STUY LLC.

               1.1.3 Purchase Price: $4,300,000.00, (i.e. $107,500.00 per unit).

               1.1.4   Earnest Money: $300,000.00          (the “Earnest Money”)

               1.1.5   Title Company:         All New York Title Agency, Inc.
                                              222 Bloomingdale Road, Ste. 306
                                              White Plains, NY 10605
                       Attention:             Joseph S. Petrillo, Esq.
                       Telephone:             914-686-5600
                       Email:                 jpetrillo@allnyt.com

               1.1.6   Escrow Agent:          Abrams Fensterman, Fensterman,
                                              Eisman, Formato, Ferrara, Wolf
                                              & Carone, LLP
                                              1 MetroTech Center, Suite 1701
                                                 5
    Case 1-19-40820-cec          Doc 125-1   Filed 08/14/19     Entered 08/14/19 02:15:09



                                             Brooklyn, NY 11201
                       Attention:            Mark J. Caruso, Esq.
                       Telephone:            718-215-5300 X 504
                       Email:                mcaruso@abramslaw.com

               1.1.7   Broker:               CPEX Real Estate LLC
                                             81 Willoughby Street, 8th Floor
                                             Brooklyn, NY 11201
                       Attention:            Stephen Safina
                       Telephone:            (718) 687-4201
                       Email:                ssafina@cpexre.com

               1.1.8   Effective Date: August       , 2019.

               1.1.9 Closing Date: On the forty-fifth (45th) Calendar day after the issuance of an
Order from the Bankruptcy Court approving the Contract and authorizing the sale under its terms
as more fully described below, at 11:00am at the office of Seller’s attorney, Abrams, Fensterman,
Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP.; 1 MetroTech Center, Suite 1701,
Brooklyn, New York 11201, TIME OF THE ESSENCE, but in no event earlier than October 31,
2019 unless otherwise consented to by Seller in its sole discretion.

       1.2 Closing Costs.

               Closing costs shall be allocated and paid as follows:


 Cost                                                                       Responsible Party
 Title Commitment                                                           Purchaser
 Premium for Title Policy                                                   Purchaser
 Costs of Survey and/or any revisions, modifications or recertifications    Purchaser
 thereto
 Costs for UCC Searches                                                     Purchaser
 Recording Fees                                                             Purchaser
 New York City and State Transfer Tax                                       Seller
 Real Estate Sales Commission to Broker                                     Seller




                                                6
 Case 1-19-40820-cec         Doc 125-1       Filed 08/14/19     Entered 08/14/19 02:15:09




          1.3 Notice Addresses:

Purchaser:    27 BED STUY LLC                       Copy to:    Hirschen Singer & Epstein LLP
              C/O ELH MGMT LLC.                                 902 Broadway, 13th Floor
              16 Court Street, Suite 800                        New York, New York 10010
              Brooklyn, NY 11241                                Attention: Russell A. Kivler, Esq.
              Attention: Larry Hirschfield                      Telephone: 212-598-3216
              Telephone: (718) 885-5620                         Email: rkivler@hseny.com
              Email: larry@elhmgmt.com


               NORTHEAST                                        Abrams, Fensterman,
Seller:                                             Copy to:
              BROOKLYN                                          Fensterman, Eisman,
              PARTNERSHIP                                       Formato, Ferrara, Wolf &
              c/o NEBHDCo.                                      Carone, LLP.
              132 Ralph Avenue                                  1 MetroTech Center
              Brooklyn, NY 11233                                Suite 1701
              Attention: Jeffrey Dunston, CEO                   Brooklyn, NY 11201
              Telephone: (718) 453-9490                         Attn: Stephen D. Chiaino,
              Email: jdunston@nebhdco.org                       Esq.
                                                                Mark J. Caruso, Esq.
                                                                Telephone: (718) 215-5300
                                                                Email:
                                                                SChiaino@Abramslaw.com
                                                                MCaruso@Abramslaw.com


                                  ARTICLE 2 - Property

          2.1 Property Description.

                 Subject to the terms and conditions of this Agreement, Seller agrees to
sell to Purchaser, and Purchaser agrees to purchase from Seller, the following property
(collectively, the “Property”):

Real Property. The land described in Exhibit A attached hereto (the “Land”), together
with all of Seller’s rights, title and interest in and to (i) all improvements located thereon
(“Improvements”), (ii) all the rights, benefits, privileges, easements, tenements,
hereditaments, and appurtenances thereon or in any way appertaining thereto, and (iii)
without warranty, all right, title, and interest of Seller, if any, in and to all strips and
gores and any land lying in the bed of any street, road or alley, open or proposed,
adjoining such Land and (iv) all right, title and interest of the Seller in and to any award
made or to be made in lieu thereof and in and to any unpaid award for damage to said
Property by reason of change of grade of any street ((i) – (iv) collectively, the “Real
Property”).

       This sale also includes all air and development rights, if any. Seller makes no
representation as to the existence of same except that Seller has not previously
    Case 1-19-40820-cec        Doc 125-1     Filed 08/14/19     Entered 08/14/19 02:15:09



  transferred or encumbered any such rights.

                  2.1.1 Leases. All of Seller’s right, title and interest, without warranty,
  in all leases of the Real Property, including leases which may be made by Seller after
  the Effective Date and prior to Closing as permitted by this Agreement (the “Leases”).

                2.1.2 Tangible Personal Property. All of Seller’s right, title and interest,
without warranty, in the equipment, machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Seller and now or hereafter located in and used in connection
with the operation, ownership or management of the Real Property including those tools and
equipment used in connection with repair, maintenance and operation of the Improvements,
but specifically excluding any items of personal property owned by tenants and/or manager,
if any, at or on the Real Property and further excluding any items of personal property owned
by third parties and/or leased to Seller (collectively, the “Tangible Personal Property”).

                2.1.3 Intangible Personal Property. All of Seller’s right, title and interest, if
any, without warranty, in all intangible personal property related to the Real Property and the
Improvements, including, without limitation: all trade names and trademarks associated with the
Real Property and the Improvements, including Seller’s rights and interests, if any, in the name
of the Real Property; the plans and specifications and other architectural and engineering drawings
for the Improvements, if any (to the extent assignable without cost to Seller); warranties (to the
extent assignable without cost to Seller); contract rights related to the construction, operation,
ownership or management of the Real Property, if any (but only to the extent assignable without
cost to Seller and Seller’s obligations thereunder are expressly assumed by Purchaser pursuant
to this Agreement); governmental permits, approvals and licenses, if any (to the extent
assignable without cost to Seller) (collectively the “Intangible Personal Property”).

               2.1.4    Licenses and Permits. All right, title and interest of Seller, if any, in
and to any licenses and permits owned or held by Seller (including any certificates of occupancy)
to the extent such are assignable and related to or arising out of or used directly in connection
with the ownership or operation of the Property (collectively, “Licenses and Permits”).

                2.1.5 Excluded Property. Notwithstanding anything to the contrary herein, the
Seller shall transfer to Purchaser, without any adjustment of the Purchase Price therefor, all
reserve and escrow accounts (including the security deposit escrow accounts and rents paid more
than thirty (30) days in advance of the due date, if any).

               2.1.6 Seller shall convey and Purchaser shall accept fee simple title to the
Property in accordance with the terms of this Agreement, subject to Section 5.1.1.


                                ARTICLE 3 - Earnest Money

       3.1 Downpayment.

                3.1.1 (a) All sums paid on account of the Purchase Price prior to the Closing
(collectively, “Downpayment” or “Earnest Money”) shall be paid by good check or checks drawn
to the order of and delivered to Seller’s attorney (“Escrow Agent”). The Escrow Agent shall hold
the proceeds thereof in escrow in a special bank account at Northfield Bank located at 112 Court
    Case 1-19-40820-cec         Doc 125-1     Filed 08/14/19      Entered 08/14/19 02:15:09



Street, Brooklyn, NY 11201 (or as otherwise agreed in writing by Seller, Purchaser and Escrow
Agent) until the Closing or sooner termination of this contract and shall pay over or apply such
proceeds in accordance with the terms of this section. Escrow Agent shall hold such proceeds in
its IOLA account, and neither party shall receive interest thereon. Escrow Agent shall not be
responsible for any interest on the Downpayment to either party. At the Closing, the
Downpayment, shall be paid by Escrow Agent to Seller and applied as a credit against the Purchase
Price due from Purchaser. If for any reason the Closing does not occur and either party makes a
written demand upon Escrow Agent for payment of such amount, Escrow Agent shall give written
notice to the other party of such demand. If Escrow Agent does not receive a written objection
from the other party to the proposed payment within ten (10) business days after the giving of such
notice, Escrow Agent is hereby authorized to make such payment. If Escrow Agent does receive
such written objection within such ten (10) business day period or if for any other reason Escrow
Agent in good faith shall elect not to make such payment, Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions from the parties to this contract or a
final and non appealable judgment of a court. However, Escrow Agent shall have the right at any
time to deposit the escrowed proceeds with the clerk of the Supreme Court of the county in which
the Premises is located. Escrow Agent shall give written notice of such deposit to Seller and
Purchaser. Upon such deposit Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.

                (b) The parties acknowledge that Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that the duties of Escrow Agent hereunder are purely
ministerial in nature and shall be expressly limited to the safekeeping and disposition of the
Downpayment in accordance with the provisions of this contract, that Escrow Agent shall not be
deemed to be the agent of either of the parties, and that Escrow Agent shall not be liable to either
of the parties for any act or omission on its part unless taken or suffered in bad faith, in willful
disregard of this contract or involving gross negligence. Seller and Purchaser shall jointly and
severally indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorneys’ fees, incurred in connection with the performance of
Escrow Agent’s duties hereunder, except with respect to actions or omissions taken or suffered by
Escrow Agent in bad faith, in willful disregard of this contract or involving gross negligence on
the part of Escrow Agent.

                All attorneys’ fees and costs and Escrow Agent’s costs and expenses incurred in
connection with such interpleader shall be assessed against the party that is not awarded the Earnest
Money, or if the Earnest Money is distributed in part to both parties, then in the inverse proportion
of such distribution.

                (c) Escrow Agent has acknowledged agreement to these provisions by signing
in the place indicated on the signature page of this contract.

               (d) If Escrow Agent is Seller’s attorney, Escrow Agent or any member of its firm
shall be permitted to act as counsel for Seller in any dispute as to the disbursement of the
Downpayment or any other dispute between the parties whether or not Escrow Agent is in
possession of the Downpayment and continues to act as Escrow Agent.


                                 ARTICLE 4 - Due Diligence
     Case 1-19-40820-cec          Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09



         4.1     Due Diligence.

                Purchaser acknowledges that this Agreement is not subject to a due diligence
 period and except as otherwise expressly provided for herein, the Property shall be purchased by
 Purchaser “AS-IS, WHERE IS, WITH ALL FAULTS as of the date hereof less reasonable wear
 and tear and casualty loss” as more particularly provided for in Section 11.2 of this Agreement.



         4.2     Service Contracts and Other Contracts.

               4.2.1 The schedule of service, maintenance, supply and management contracts
 (“Service Contracts”) attached hereto as Exhibit B lists all such contracts affecting the Property,
 and the information set forth therein is accurate as of the date hereof, all of which are terminable
 in accordance with their respective terms, except for those indicated as non-terminable (the
 “Non-Terminable Contracts”) on Exhibit B.

                4.2.2 Seller shall deliver at Closing notices of termination of all Service
 Contracts that are not assumed in writing by Purchaser to the extent such Service Contracts have
 not otherwise expired. Effective as of the Closing, Purchaser hereby assumes the obligations
 arising from and after the Closing Date under the Non-Terminable Contracts and any other
 service contracts that Purchaser has agreed to assume in writing.

         4.3     Proprietary Information; Confidentiality.

Purchaser acknowledges that all information and materials given by Seller to Purchaser in
connection with the Property, including, without limitation, the materials described in Exhibit C attached
hereto (collectively, the “Property Documents”) are proprietary and confidential and were delivered to
Purchaser solely to assist Purchaser in determining the feasibility of purchasing the Property. Purchaser
shall not use the Property Documents for any purpose other than as set forth in the preceding sentence.
Purchaser shall not use or disclose the contents of the Property Documents or this Agreement, and
Purchaser shall not disclose the fact that negotiations have taken place between Purchaser and Seller in
connection with the Property, in each case, to any person other than to those persons who were
responsible for determining the feasibility of Purchaser’s acquisition of the Property or third parties
(including investors, applicable governmental agencies, lenders, and the Title Company) engaged by
Purchaser (or its affiliates) to assist in Purchaser’s acquisition of the

 Property (collectively, “Permitted Outside Parties”). Purchaser shall not divulge or use the
 contents of the Property Documents and other information except in accordance with the express
 terms of Section 4.3 or as otherwise required by law. In permitting Purchaser to review the
 Property Documents or any other information, Seller has not waived any privilege or claim of
 confidentiality with respect thereto, and no third party benefits or relationships of any kind,
 either express or implied, have been offered, intended or created.

         4.4     No Representation or Warranty by Seller.

               Purchaser acknowledges that except as expressly set forth herein, Seller has not
 made nor makes any warranty or representation regarding the truth, accuracy or completeness of
 the Property Documents or the source(s) thereof. Purchaser further acknowledges that some if
 not all of the Property Documents were prepared by third parties other than Seller. Seller
    Case 1-19-40820-cec         Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09



expressly disclaims any and all liability for representations or warranties, express or implied,
statements of fact and other matters contained in such information, or for omissions from the
Property Documents, or in any other written or oral communications transmitted or made
available to Purchaser, whether on, prior to, or subsequent to the date hereof. Except as provided
for herein, Purchaser shall rely solely upon its own investigation with respect to the Property,
including, without limitation, the Property’s physical, environmental or economic condition,
compliance or lack of compliance with any ordinance, order, permit, law or regulation or any
other attribute or matter relating thereto. Seller has not undertaken any independent investigation
as to the truth, accuracy or completeness of the Property Documents furnished by any third party
other than those prepared by or furnished by Seller and are providing any such Property
Documents solely as an accommodation to Purchaser.

                               ARTICLE 5 - Title and Survey

               5.1.1 Purchaser has obtained or shall obtain: (i) a current preliminary title report
for the Real Property issued by the Title Company; (ii) copies of all underlying title documents
described in the Title Commitment (collectively, “Title Commitment”); and (iii) if Purchaser so
elects, a survey of the Real Property (the “Survey”). Purchaser shall accept title to the Property
AS IS, and subject to any and all existing Violations provided however that Seller shall pay all
monetary fines and penalties in connection with any violation, Orders, Notices and Regulatory
Agreements except that (a) on or prior to the Closing Date, Seller shall remove and clear all
Voluntary Encumbrances (as defined below), (b) on the Closing Date, Seller shall, subject
to the Pre- Closing Lien Cap (as defined below), either pay in full amounts owed on all Pre-
Closing Liens (as defined below) or, at Seller’s sole election, deduct such amounts in full from
the Purchase Price.

              For the purposes of this Section 5.1.1, “Pre-Closing Liens” shall solely mean any
Environmental Control Board (“ECB”) violations or judgments, in each case, resulting in a
monetary lien or other monetary encumbrance against the Real Property as of the Closing
in an aggregate amount not to exceed One Hundred Thousand Dollars and 00/100
($100,000.00) (the “Pre- Closing Lien Cap”).


               In the event that the aggregate amount of the Pre-Closing Liens, if any, exceeds
the Pre-Closing Lien Cap, at Purchaser’s sole election, either (a) at the Closing, Seller shall pay
an amount equal to the Pre-Closing Lien Cap (which shall, at Seller’s sole election, be deemed
paid in full by Seller if Seller elects to deduct such amount from the Purchase Price at Closing)
and Purchaser shall pay the amount in excess of the Pre-Closing Lien Cap or (b) in the event
Seller fails to pay the amount in excess of the Pre Closing Lien Cap, Purchaser may elect
to terminate this Agreement and the sole liability of Seller shall be the release of the Earnest
Money to Purchaser. Upon such release, this Agreement shall be null and void and the parties
hereto shall be relieved of all further obligations and liability with respect to the subject matter
of this Agreement.

              The term “Voluntary Encumbrances” as used in this Agreement shall solely mean
any mortgages (excluding the HPD/HDC Mortgages (as defined below)), use restrictions
(excluding currently existing use restrictions related to the HPD/HDC Mortgages), and
mechanic’s liens encumbering the Property as of the Closing.

                If Seller shall be unable to convey title to the Property at the Closing in accordance
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09



with the provisions of this Section 5.1.1 or should the cost to clear title exceed $500,000.00
with respect to all title issues except for Voluntary Encumbrances and Pre-Closing Liens, if
Purchaser shall have any other grounds under the express terms of this Agreement for refusing to
consummate the purchase provided for herein, Purchaser, nevertheless, may elect to accept such
title as Seller may be able to convey without any other credit or liability on the part of
Seller, provided, however, that Purchaser shall be entitled to a credit not to exceed $500,000.00. If
Purchaser shall not so elect, Purchaser may terminate this Agreement and the sole liability of
Seller shall be the release of the Earnest Money to Purchaser. Upon such release, this Agreement
shall be null and void and the parties hereto shall be relieved of all further obligations and
liability with respect to the subject matter of this Agreement.




                         ARTICLE 6 - Operations and Risk of Loss

       6.1 Ongoing Operations.

               From the Effective Date through Closing:

               6.1.1 Leases and Service Contracts. Seller will continue to operate the
Property in the ordinary course of business and make all repairs and improvements necessary to
comply with all governmental rules and regulations, any mortgages or regulatory agreements.

               6.1.2 New Contracts. Other than lease renewals required under the New York
State Rent Stabilization Law and provided such renewals charge the maximum rent permitted
thereunder, Seller will not, on or after the Effective Date, enter into any new contract without
Purchaser’s consent that will be an obligation affecting the Property subsequent to the Closing
including, but not limited to, mortgages, restrictive covenants and/or contracts placing use
restrictions on the Property, except that the restrictions in this Section 6.1.2 shall not include
contracts entered into in the ordinary course of business that are terminable without cause and
without the payment of any termination penalty on not more than thirty (30) days’ prior notice.

                6.1.3 Maintenance of Improvements; Removal of Personal Property. Subject
to Sections 6.2 and 6.3, Seller shall maintain all Improvements substantially in their present
condition (ordinary wear and tear and casualty excepted) and shall maintain its current insurance
on the Property, all in a manner consistent with Seller’s maintenance of, and insurance on, the
Improvements during Seller’s period of ownership and shall satisfy all accounts payable on or
prior to the Closing Date. Seller will not remove any Tangible Personal Property except as in the
ordinary course of business or as may be required for necessary repair or replacement, and
replacement shall be of approximately equal quality and quantity as the removed item of
Tangible Personal Property.

               6.1.4 Application of Security Deposits. Seller shall not, between the date
hereof and the Closing Date, apply any of such security deposits with respect to any tenant in
occupancy of the Closing Date, unless Seller is entitled to do so under the terms of the lease and
provides notice to Purchaser.

               6.1.5   Vacant Residential and Commercial Space. Between the Effective Date
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09



and the Closing Date, except as required by applicable laws and the regulatory agreement, Seller
shall not re-let an apartment or commercial space which is currently or becomes vacant without
notifying Purchaser of such vacancy and if Purchaser instructs Seller to keep the apartment
vacant, the Seller shall receive a credit at Closing for lost rent resulting from such vacancy in an
amount equal to, in the case of a residential space, the maximum amount of rent legally
permissible for such unit as of the date of such vacancy and, in the case of a commercial space,
the amount of rent that is commensurate with the market rate for such commercial space as of the
date of such vacancy. Seller does not warrant that any particular Lease or tenancy will be in
force or effect as of the Closing or that the tenants will have performed their obligations
thereunder. The termination of any Lease prior to Closing by reason of the tenant’s default
thereunder shall not affect the obligations of Purchaser under this Agreement or entitle Purchaser
to any credit or abatement against the Purchase Price or give rise to any other claim. True copies
of all Leases, to the extent in Seller’s possession or control, will be delivered or made available
to Purchaser upon Purchaser’s request and after execution of this Agreement. Seller will not be
obligated to enter into and, other than lease renewals in accordance with Section 6.1.2, will not
enter into any leases without first obtaining the Purchaser’s prior written consent. In the event
Purchaser does not consent to the entry by Seller into a residential or commercial lease which is
on terms that are commensurate with the market, Purchaser shall, at the Closing, reimburse
Seller for the amount of rent that Seller would have earned between the date of such rejection
and the Closing Date, which, in the case of a residential space, shall be calculated based on the
maximum amount of monthly rent legally permissible for such unit during such period and, in
the case of a commercial space, shall be calculated based on the amount of monthly rent that is
commensurate with the market rate for such commercial space as of the date of Seller’s request
for Purchaser’s consent to enter into a commercial lease for such space.

       6.2 Damage.

               If prior to Closing the Property is damaged by fire or other casualty, Seller shall
estimate the cost to repair and the time required to complete repairs and will provide Purchaser
written notice of Seller’s reasonable estimation of the cost to repair (the “Casualty Notice”) as
soon as reasonably possible after the occurrence of the casualty.

                6.2.1 Material. In the event of any Material Damage (as defined below) to or
destruction of the Property or any portion thereof prior to Closing, either Purchaser or Seller at
their option, may terminate this Agreement by delivering written notice to the other on or before
the expiration of thirty (30) calendar days after the date Seller delivers the Casualty Notice to
Purchaser (and if necessary, the Closing Date shall be extended to give the parties the full
thirty-day period to make such election and to obtain insurance settlement agreements with
Seller’s insurers). Upon any such termination, the Earnest Money shall be returned to Purchaser
and the parties hereto shall have no further rights or obligations hereunder, other than those that
by their terms survive the termination of this Agreement. Upon such release, this Agreement
shall be null and void and the parties hereto shall be relieved of all further obligations and
liability with respect to the subject matter of this Agreement. If neither party terminates this
Agreement within said thirty (30) day period, then the parties shall proceed under this
Agreement and close on schedule (subject to extension of Closing as provided above), and as of
Closing Seller shall assign to Purchaser, without representation or warranty by or recourse
against Seller, all of Seller’s rights in and to any resulting insurance proceeds (including any rent
loss insurance applicable to any period on and after the Closing Date) due Seller as a result of
such damage or destruction and Purchaser shall assume full responsibility for all needed repairs,
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09



and Seller shall receive a credit at Closing for any deductible amount under such insurance
policies. For the purposes of this Agreement, “Material Damage” and “Materially Damaged”
means damage which, in Seller’s reasonable estimation, exceeds, in the aggregate, $3,000,000.00
to repair or which, in Seller’s reasonable estimation, will take longer than one hundred and
eighty (180) days to repair.

                6.2.2 Not Material. If the Property is not Materially Damaged, then neither
Purchaser nor Seller shall have the right to terminate this Agreement, and Seller shall, at its sole
option, either (i) repair the damage before the Closing in a manner reasonably satisfactory to
Purchaser, or (ii) credit Purchaser at Closing for the reasonable cost to complete the repair (in
which case Seller shall retain all insurance proceeds and Purchaser shall assume full
responsibility for all needed repairs).

       6.3 Condemnation.

                 If proceedings in eminent domain are instituted with respect to the Property or
any portion thereof, excluding temporary takings and takings that result in a decrease in the
appraised value of less than 5% and do not interfere with the ability to use the remainder of the
Property for its current use, either Purchaser or Seller may, at their option, by written notice to
the other given within ten (10) days after notification of such proceedings (and if necessary the
Closing Date shall be automatically extended to give the party the full ten-day period to make
such election), either: (i) terminate this Agreement, in which case the Earnest Money shall be
immediately returned to Purchaser and the parties hereto shall have no further rights or
obligations, other than those that by their terms survive the termination of this Agreement, or
(ii) proceed under this Agreement, in which event Seller shall, at the Closing, assign to Purchaser
its entire right, title and interest in and to any condemnation award, and Purchaser shall have the
sole right after the Closing to negotiate and otherwise deal with the condemning authority in
respect of such matter. If the electing party does not give the other written notice of its election
within the time required above, such party shall be deemed to have elected option (ii) above. It is
a condition of closing that no condemnation proceedings shall be pending or threatened.


                                     ARTICLE 7 - Closing

       7.1 Closing.

               The consummation of the transaction contemplated herein (“Closing”) shall occur
on the Closing Date at the offices of Seller’s counsel (or such other location as may be mutually
agreed upon by Seller and Purchaser).

        7.2 Conditions to Parties’ Obligation to Close.

               In addition to all other conditions set forth herein, the obligation of Seller, on the
one hand, and Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

                7.2.1 Representations and Warranties. The other party’s representations and
warranties contained herein shall be true and correct in all material respects as of the date of this
Agreement and the Closing Date except for changes resulting from passage of time (provided
that either party may waive the requirement with respect to the other party); and
    Case 1-19-40820-cec         Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09




               7.2.2 Deliveries. As of the Closing Date, the other party shall have tendered all
deliveries described in Sections 7.3 and 7.4 to be made at Closing.

               7.2.3 Bankruptcy Court Approval of Contract and Sale. The Seller’s and
Purchaser’s respective obligations under this Contract of Sale are subject to approval and order of
the United States Bankruptcy Court in the Seller’s Chapter 11 case, In re Northeast Brooklyn
Partnership, pending in the United States Bankruptcy Court for the Eastern District of New York
under Chapter 11 Case No 19-40822 (CEC). In the event such approval is not obtained by June
30, 2020, for any reason, Purchaser may terminate this Agreement and the Earnest Money shall be
immediately returned to Purchaser. In the event that the approval is denied by the Bankruptcy
Court, this Contract shall automatically be deemed null and void and the Earnest Money shall be
returned to Purchaser. Notwithstanding anything to the contrary, in the event the Order of the
Bankruptcy Court is not obtained by June 30, 2020 or the Bankruptcy Court does not approve this
Agreement or orders a sale to another purchaser, this Contract shall be automatically deemed null
and void and the Contract Deposit shall be refunded to the Purchaser.

       7.3 Seller’s Deliveries.    On the Closing Date, Seller shall deliver to Purchaser the
following:

              7.3.1 Deed. A bargain and sale deed in the form of Exhibit D attached hereto
without covenants in a form acceptable for recordation, executed and acknowledged by Seller
including Lien Law 13 provision, conveying to Purchaser Seller’s interest in the Real Property
(the “Deed”);

               7.3.2 Assignment of Leases, Rents and Arrears. An Assignment of Leases,
Rents and Arrears in the form of Exhibit E attached hereto (the “Assignment”), executed and
acknowledged by Seller, vesting in Purchaser, without warranty, Seller’s right, title and interest
in and to the property described therein free of any claims, if any, that are described as a Seller
obligation to clear in Section 5.1.1; Purchaser shall assume all obligations of Seller as landlord
under any lease or tenancy;

               7.3.3 Deed and Conveyancing or Transfer Tax Forms or Returns. At the
Closing, Seller shall execute, acknowledge, deliver and file all such returns (or, if required by
ACRIS E-tax procedures, an electronic version thereof) as may be necessary to comply with
Article 31 of the Tax Law of the State of New York and the regulations applicable thereto, and
the New York City Real Property Transfer Tax Law (Admin. Code Article 21) and the regulations
applicable thereto (collectively, as the same may be amended from time to time, the “Transfer
Tax Laws”). The transfer taxes payable pursuant to the Transfer Tax Laws shall collectively
be referred to as the “Transfer Taxes”. Seller shall pay (or cause to be paid) to the appropriate
governmental authority the Transfer Taxes payable in connection with the consummation of
the transactions contemplated by this Agreement; provided however, Seller and/or Purchaser
shall have the right to claim, and make use of, any exemption from payment of Transfer Taxes
that may be available to Seller and/or Purchaser and/or its affiliates (including, without limitation,
exemptions available pursuant to the United States Bankruptcy Code) and the parties agrees to
cooperate with one another in such claim of exemption;

              7.3.4    FIRPTA. A Foreign Investment in Real Property Tax Act affidavit
executed by Seller;
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09



                7.3.5 Notice to Tenants. Seller and Purchaser shall deliver to each tenant
immediately after the Closing a notice regarding the sale of the Property in substantially the form
attached hereto as Exhibit F (the “Notice to Tenants”), or such other form as may be required by
applicable state law;

              7.3.6 Possession. Possession of the Real Property in the condition required by
this Agreement, subject to the Leases, and keys therefore;

                7.3.7 Assignment. A blanket assignment, without recourse or representation, of
all Seller’s right, title and interest, if any, to all contractors’, suppliers’, materialmen’s and
builders’ guarantees and warranties of workmanship and/or materials in force and effect with
respect to the Property on the Closing Date and a true and complete copy of each thereof;

                7.3.8 Additional Documents. Any additional documents that the Title
Company may reasonably require for the proper consummation of the transaction contemplated
by this Agreement (provided, however, no such additional document shall expand any
obligation, covenant, representation or warranty of Seller or result in any new or additional
obligation, covenant, representation or warranty of Seller under this Agreement beyond those
expressly set forth in this Agreement). In addition, the Seller shall deliver the following:


               (i)     A schedule updating the Rent Schedule and setting forth all arrears in rents
                       and all prepayments of rents.

               (ii)    A schedule of all security deposits.

               (iii)   To the extent in Seller’s possession, a list setting forth the dates and
                       extent of the last painting and decorating in each of the apartments painted
                       by the Seller.

               (iv)    The Section 8 contract to the extent in Seller’s possession or control, but
                       in any event the voucher showing the case number or voucher number for
                       the Section 8 tenant.

               (v)     An assignment of all rent arrears and landlord/tenant causes of action and
                       an assignment of all of Seller’s rights in and to the Lease containing,
                       among other provisions, Seller’s agreement indemnifying and agreeing to
                       defend Purchaser from and against any claims made by tenants with respect
                       to any failure to perform its obligations prior to the Closing.

               7.3.9 Estoppel Certificates and Subordination Agreements. Seller shall
request and use commercially reasonable efforts to obtain and deliver to Purchaser prior to
Closing, written estoppel certificates, from each of the commercial tenants (a signed certificate is
referred to herein as a “Tenant Estoppel”). The receipt of any Tenant Estoppels shall not be a
condition precedent to Purchaser’s obligation to proceed to Closing under this Agreement.

       7.4 Purchaser’s Deliveries. On the Closing Date, Purchaser shall deliver to Seller the
following:

               7.4.1   Assignment of Leases, Rents and Arrears. The Assignment executed
    Case 1-19-40820-cec        Doc 125-1     Filed 08/14/19     Entered 08/14/19 02:15:09



and acknowledged by Purchaser. Purchaser shall assume all obligations of Seller as landlord under
any lease or tenancy;

               7.4.2 Conveyancing or Transfer Tax Forms or Returns. At the Closing,
Purchaser shall execute, acknowledge and deliver to Seller all such returns (or, if required by
ACRIS E-tax procedures, an electronic version thereof) as may be necessary to comply with the
Transfer Tax Laws. The parties agree to cooperate in such claim of exemption from Transfer
Taxes as described in Section 7.3.3;

                7.4.3 Additional Documents. Any additional documents that Seller or the Title
Company may reasonably require for the proper consummation of the transaction contemplated
by this Agreement (provided, however, no such additional document shall expand any
obligation, covenant, representation or warranty of Purchaser or result in any new or additional
obligation, covenant, representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement);

               7.4.4 Purchase Price. At or before 5:00 p.m. local time on the Closing Date,
Purchaser shall deliver to Seller the Purchase Price, less the Earnest Money that is applied to the
Purchase Price, plus or minus applicable prorations, if any, in immediately available U.S. federal
funds wired for credit into Seller’s account. Adjustments may be paid by attorney escrow checks;
and

                7.4.5 Notice to Tenants. Following the transfer of title to Purchaser, Purchaser
shall deliver to each Tenant the Notice to Tenants or such other form as may be required by
applicable state law.


       7.5 Closing Statements.

               Seller and Purchaser shall agree to adjustments and a form of closing statement at
least two (2) business days prior to Closing. As of or prior to the Closing Date, Seller and
Purchaser shall deliver to the other executed closing statements consistent with this Agreement.

       7.6 Possession.

               Seller shall deliver possession of the Property to Purchaser at the Closing in the
condition required pursuant to the express terms of this Agreement.

       7.7 Delivery of Books and Records.

                On or before the Closing Date, Seller shall deliver to the offices of Purchaser’s
property manager to the extent in Seller’s or its property manager’s possession or control: lease
files; maintenance records and warranties; plans and specifications; licenses, permits and
certificates of occupancy; copies or originals of all books and records of account, contracts, and
copies of correspondence with tenants and suppliers; receipts for deposits, unpaid bills and other
papers or documents which pertain to the Property; all advertising materials; booklets, keys, and
other items, if any, used in the operation of the Property. Seller shall make available to the
Purchaser, prior to and/or after the Closing of title at any time upon reasonable notice, at the
Seller’s office, all records of the Seller, or the Seller's agents, in connection with the
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09



management and operation of the Property, and to loan to the Purchaser all paid bills, vouchers,
cancelled checks, and other documentation as may be reasonably requested by Purchaser.
Purchaser shall reimburse Seller for all reasonable out of pocket costs incurred by Seller.


                      ARTICLE 8 - Prorations, Deposits, Commissions

       8.1 Prorations.


                8.1.1 As of the close of business on the day prior to the Closing, the following
items shall be prorated with all items of income and expense for the Property being borne by
Purchaser from and after (but including) the date of Closing: Rents and other income and rents
that have been collected by Seller as of Closing; transferable licenses or permits, fees and
assessments, prepaid expenses and obligations under and Non-Terminable Contracts and Service
Contracts assumed in writing by Purchaser; real estate taxes (“Taxes”), if any; water and sewer
and utility charges; and all other items customarily apportioned in connection with the sale of
properties similarly located. With respect to any Rents that have not been collected, the parties
agree that Purchaser shall purchase any of Seller’s rent arrears by paying to Seller an amount
equal to the following amount of the arrears: 75% for arrears that are less than thirty (30) days
past due; 50% for arrears that are more than thirty (30) days but less than sixty-one (61) days;
12.5% for arrears that are more than sixty (60) days but less than ninety (90) days; and 0% for
arrears that are more than ninety (90) days.

             8.1.2 Taxes. Seller shall pay any and all real property taxes owed related to
commercial square footage portions of the Property from prior and as of the closing date. Any
and all payments made pursuant to this Section shall be separate and apart from the Purchase
Price.

                 8.1.3 Utilities. Purchaser shall take all steps necessary to effectuate the transfer
of all utilities to its name as of the Closing Date, and where necessary, post deposits with the
utility companies. Seller shall ensure that all utility meters are read as of the Closing Date,
provided that if meter readings are not available, the adjustment will be estimated based on prior
usage. Seller shall be entitled to recover any and all deposits held by any utility company as of
the Closing Date.


       8.2 Closing Costs.

               Closing costs shall be allocated between Seller and Purchaser in accordance with
Section 1.2.
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09




       8.3 Final Adjustment After Closing.

               If final bills are not available or cannot be issued prior to Closing for any item
being prorated under Section 8.1, then Purchaser and Seller agree to allocate such items on a fair
and equitable basis as soon as such bills are available, final adjustment to be made as soon as
reasonably possible after the Closing. Payments in connection with the final adjustment shall be
due within thirty (30) days of written notice. All such rights and obligations shall survive the
Closing for a period of three (3) months.

       8.4 Tenant Deposits.

               All tenant security deposits, for residential tenants, and security received by the
               Seller and not applied by Seller (and interest thereon if required by law or
               contract) shall be transferred to Purchaser at Closing or credited against the
               Purchase Price, except for those security deposits applied by Seller in
               accordance with the terms of the applicable lease. As of the Closing,
               Purchaser shall assume Seller’s obligations related to tenant security deposits.
               Seller shall not apply any security deposits unless the tenant has vacated the
               space.

       8.5 Commissions.

             Seller shall be responsible to Broker for a real estate sales commission at Closing
in accordance with a separate agreement between Seller and Broker. Broker may share its
commission with any other licensed broker involved in this transaction, but the payment of the


commission by Seller to Broker shall fully satisfy any obligations of Seller to pay a commission
hereunder. Under no circumstances shall Seller owe a commission or other compensation
directly to any other broker, agent or person. Any cooperating broker shall not be an affiliate,
subsidiary or related in any way to Purchaser. Neither party engaged with any other broker and
if representation is not true, said party will indemnify the other party from any claims for
commissions, fees or other compensation or reimbursement for expenses made by a broker
engaged by or claiming to have dealt such party in connection with this Agreement.

                          ARTICLE 9 - Representations and Warranties

       9.1 Seller’s Representations and Warranties.

               To Seller’s knowledge, Seller represents and warrants to Purchaser as follows,
which shall be true, complete and accurate as of the date hereof and on the Closing Date, except
for changes resulting from the passage of time:

               9.1.1 Organization and Authority. Seller has been duly organized, is validly
existing and in good standing in the state in which it was formed. Seller has the full right and
authority and has obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. All of the
documents to be delivered by Seller at the Closing will be authorized and executed will constitute,
as appropriate, the valid and binding obligation of Seller, enforceable in accordance with their
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09



terms.


               9.1.2 Conflicts and Pending Actions. There is no agreement to which Seller
is a party or, to Seller’s knowledge, that is binding on Seller which is in conflict with this
Agreement. Except as provided in Section 12.19, to Seller’s knowledge, the execution and
delivery by Seller of, and the performance and compliance by Seller with the terms and
provisions of, this Agreement do not violate any of the terms, conditions or provisions of (i)
its agreement of limited partnership, or (ii) its other limited partnership organizational
documents. Subject to the terms of those certain Land Disposition Agreements, the Regulatory
Agreements (the “Regulatory Agreements”), the execution and delivery of this Agreement and
the performance of its obligations hereunder by Seller will not conflict with any provision of any
law or regulation to which Seller is subject or any agreement or instrument to which Seller is a
party or by which it is bound or any order or decree applicable to Seller or result in the creation
or imposition of any lien on any of Seller’s assets or property which would materially and
adversely affect the ability of Seller to carry out the terms of this Agreement, provided that Seller
has or will have obtained any consent, approval, authorization or order of the City of New
York, any court or governmental agency or body, in each case, if and to the extent required
for the execution, delivery or performance by Seller of this Agreement.

                9.1.3 Notices from Governmental Authorities. To Seller’s knowledge, Seller
has not received from any governmental authority written notice of any material violation of any
laws applicable (or alleged to be applicable) to the Property, or any part thereof, that has not
been corrected, except (i) as may be reflected by the Property Documents and/or the Report of
Title or otherwise disclosed in writing to Purchaser or (ii) violations that Purchaser has agreed to
take subject to in accordance with Article 5.

               9.1.4 Litigation. Seller has not received any notice of (nor to its knowledge
are) any actions, suits, or legal proceedings pending or expressly threatened in writing against or
affecting Seller (in respect of the Property) or the Property, at law or equity which might
materially and adversely affect Seller’s ability to transfer the Property in accordance with this
Agreement.

                9.1.5 Work Order by Seller. At the time of Closing, all work ordered by Seller
with regard to the Premises shall have been paid for and no mechanic's lien(s) shall be filed
either prior to Closing or in the future against the Premises as a result of work performed at the
request of Seller or if filed shall be removed of record by bonding.

               9.1.6 Residential Rent Rolls. To the best of Seller’s knowledge, all residential
tenancies under Leases at the Property as of the date set forth on Exhibit G (“Residential and
Commercial Rent Roll”), the apartment leased, the security deposits held by Seller, expiration
dates, rental concessions, the rental amounts, arrears in excess of thirty (30) days and the
payment of rents more than thirty (30) days in advance of the date due, if any, are identified on
Exhibit G. The information concerning written leases and any tenancies in the Property not
arising out of the Leases (collectively, “Tenancies”) is accurate as of the date set forth therein
and there are no Leases or Tenancies of any space in the Property other than those set forth
therein. Such Exhibit sets forth with respect to each Lease (i) the rent control/rent stabilization
status of each of the apartment and whether any of the apartments are vacant or occupied by
Tenants paying market rents and (ii) whether any apartment qualifies for a SCRIE or DRIE or is
subject to a Section 8 tenancy. The rents set forth on the Rent Schedule are the current rents
    Case 1-19-40820-cec        Doc 125-1     Filed 08/14/19     Entered 08/14/19 02:15:09



being billed to the Tenants and are currently being collected by the Seller as landlord and there
are no rentals more than thirty (30) days past due except as shown on the Rent Schedule. Except
as shown on the Rent Schedule with respect to the preferential rents, no tenant has been given
any concession or consideration for the rental of any space; no utilities are included in any rent;
each tenant pays his, her or its own electric; gas for the apartments is master metered; and none
of the apartments are rented furnished or for professional purposes.

                9.1.7 In addition Seller further warrants and represents that Seller has paid, or
shall have paid at Closing, all costs required to be paid by the landlord in connection with the
leasing and preparation of space and has paid all such obligations for brokerage commissions and
finders’ fees incurred in entering into the leases of the tenants listed on the Rent Schedule) and
there is no agreement with any third party that will require any payment in connection with the
renewal of any of the Leases. Except as otherwise set forth in the Rent Schedule or elsewhere in
this Agreement:

               (a) all of the Leases are in full force and effect and none of them has been
modified, amended or extended;

                  (b) no renewal or extension option or options for additional space have been
granted to tenants, other than as required by Law with respect of any renewals required of any
tenant of a residential unit;

                   (c) no tenant has an option to purchase the Property or a right of first refusal
or first offer with respect to a sale of the Property;

                 (d) there are no security deposits other than those set forth in the Rent Schedule
and the security deposits are consistent with the amounts set forth in the Leases;

                 (e) true and complete copies of the Leases have been delivered to Purchaser
or its counsel and initialed by representatives of Purchaser and Seller and there are no Leases or
Tenancies of any space in the Property other than those set forth therein and the Leases represent
the entire agreement between Seller, as landlord, and the tenant thereunder for the apartment or
space covered by the respective Lease;

                 (f)   [omitted];

                (g) Seller has not been notified that it is in default of its obligations under the
Leases has been given or to the knowledge of Seller is pending;

                   (h) Except as required by law and in accordance with Section 6.1.2, the Seller
agrees not to execute a Lease without the express written consent of Purchaser. In the event
Purchaser does not consent to the entry by Seller into a residential or commercial lease which is
on terms that are commensurate with the market, Purchaser will reimburse Seller for the amount
of rent that Seller would have earned between the date of such rejection and the Closing Date.

                (i) Except as ordered by the court or other governmental entity (and other
than any NYC Disability Rent Increase Exemption (“DRIE”) program and NYC Senior Citizen
Rent Increase Exemption ( “ S C R I E ” ) program benefits received by any tenant as set forth in
the attached Exhibit “G”), no Tenant is entitled to rental concessions or abatements for any
period subsequent to the Closing Date;
    Case 1-19-40820-cec         Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09




                (j) Seller has not made any material alterations or additions to the Property or
the apartments without compliance with all applicable law;

                (k) Seller has received no notice that as to any tenant any action or
proceeding, voluntary or involuntary, is pending against any tenant under any bankruptcy or
insolvency act;


                   (l) All requisite fees in connection with any HCR filings have been or will be
paid therewith have been paid to the HCR, Seller has complied with all applicable HCR
regulations and the rent restrictions set forth in the Regulatory Agreements and the New York
State Rent Stabilization Law. The Seller will re-register the rents for the apartments at the
Property with the HCR, if required, and will cause all other required registrations to be made
between the date of this Agreement and the date of closing of title, and shall pay all requisite fees
in connection therewith. Seller will deliver at closing of title all registration forms, proof of
mailing or delivery to each tenant and proof of payment of all requisite fees described above for
each year that filing was required by law to the extent in Seller’s possession or under its control.
Seller agrees to provide Purchaser or Purchaser’s attorney with written authorization allowing
the HCR to release rent registration records, including records related to the MBR’s and MCR’s
to Buyer or its attorneys for examination prior to closing of title. To the best of Seller’s knowledge,
since the said registrations, there have been no diminutions of services and equipment and none
will be suffered by the Seller through the Closing; to the best of Seller’s knowledge no tenant
has been given any concession or consideration for the rental of any space, no utilities are
included in any rent and that none of the apartments are rented furnished or for professional
purposes;

                (m) All rents being charged do not materially exceed the amount that is
permitted by law, including the Regulatory Agreement;

                 (n) Seller is not aware of any tenants are entitled to abatements as senior
citizens except as may be set forth in the Rent Schedule;

                   (o) Except as otherwise set forth in the Rent Schedule attached hereto, each
apartment contains a range and a refrigerator, and all of the ranges and refrigerators and all of the
items of personal property (or replacements thereof) are and on the Closing will be owned by
Seller free of liens and encumbrances and shall be in working order;

                (p) In all cases where rents have been increased by reason of additional
services, equipment, or renovations, same have actually been furnished and installed and fully
paid for and none of the rentals reflect or include a sum allowed for increased occupancy or
subleasing;

                 (q) Seller has not been notified that any tenant in the Property is not an Eligible
Tenant as required pursuant to the Regulatory Agreement nor has the City of New York notified
Seller that the City of New York has elected to enforce any rights it might have under the
Regulatory Agreement;

                (r) To Seller’s actual knowledge, there are no pending harassment
proceedings before any administrative agency or any court of competent jurisdiction, and there
    Case 1-19-40820-cec         Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09



have been no harassments filed against the Property or Seller during the two (2) years prior to the
date of this Agreement;

                 (s) There are no union contracts affecting any employees. Seller will not enter
into any union contract or other union agreement that will be binding upon Purchaser at Closing.
The non-union resident superintendent occupies an apartment in connection with his employment as
a superintendent and is not entitled to occupancy as a rent regulated tenant.

                  (t)    For the past twelve (12) months there has been no organized rent strike or
joint action by tenants' groups to withhold rent from any Seller;

                 (u) Seller will timely file all necessary financial statements, including, without
limitation, New York City Real Property Income and Expense Statement with the City of New
York, if the same are due prior to Closing, and if Seller does not file by the Closing, it shall be
responsible for any fines or penalties that are incurred as a result thereof.

               9.1.8 If there is any litigation pending for the reduction of any of the rentals or a
complaint alleging a reduction of services or if any are filed prior to the closing of title the Seller
will notify Purchaser of same prior to Closing at the Seller's own cost and expense.

               9.1.9 Commercial Rent Rolls. To the best of Seller’s knowledge, all
commercial tenancies under Leases at the Property as of the date set forth on Exhibit H, the unit
leased, the security deposits held by Seller, expiration dates, rental concessions, the rental
amounts, arrears in excess of thirty (30) days and the payment of rents more than thirty (30) days
in advance of the date due, if any, are identified on Exhibit H. Seller further warrants and
represents Seller has paid, or shall have paid at Closing, all costs required to be paid by the
landlord in connection with the leasing and preparation of space and has paid all such obligations
for brokerage commissions and finders’ fees incurred in entering into the leases of the tenants
listed on the Rent Schedule and there is no agreement with any third party that will require any
payment in connection with the renewal of any of the Leases.

               9.1.10 No Assessments. Except as set forth on tax bills for the Property, there
are no special or other assessments for public improvements now affecting the Property, nor, to
Seller’s knowledge, are there any pending or threatened special assessments which would affect
the Property.

               9.1.11 No Condemnation. Seller has not received written notice of any pending
or threatened condemnation or eminent domain proceedings relating to or affecting the Property.

               9.1.12 FIRPTA. Seller is not a “foreign person” within the meaning of Section
1445 of the Internal Revenue Code 1986, as amended, or any regulations promulgated
thereunder (collectively, the “Code”).

                9.1.13 OFAC. Seller is not, and will not become, a person or entity with whom
United States persons or entities are restricted or prohibited from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s specially designated and blocked persons list) or under any
statute, executive order (including the September 24, 2001, Executive Order Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any dealings or
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19       Entered 08/14/19 02:15:09



transactions or be otherwise associated with such persons or entities.

               9.1.14 Existing Mortgage. Intentionally Omitted.


                9.1.15 Environmental Laws. Other than with respect to environmental control
board violations, Seller has not received any written notice from any governmental unit that it or
the Property is not in compliance with any environmental law or that it has any liability with
respect thereto, and there are no administrative, regulatory or judicial proceedings pending or to
the best of Seller’s knowledge threatened with respect to the Property alleging any violations of,
or liability under any environmental law.


       9.2 Purchaser’s Representations and Warranties.

               Purchaser represents and warrants to Seller that:

               9.2.1 Organization and Authority. Purchaser has been duly organized and is
validly existing as a limited liability company in good standing in the State of New York and is
qualified to do business in the state of New York. Purchaser has the full right and authority and
has obtained any and all consents required to enter into this Agreement and to consummate or
cause to be consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Purchaser at the Closing will be, authorized and properly
executed and constitute, or will constitute, as appropriate, the valid and binding obligation of
Purchaser, enforceable in accordance with their terms.

                9.2.2 Purchaser is not now nor shall it be at any time prior to or at the Closing
an individual, corporation, partnership, joint venture, association, joint stock company, trust,
trustee, estate, limited liability company, unincorporated organization, real estate investment
trust, government or any agency or political subdivision thereof, or any other form of entity
(collectively, a “Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of business within the
United States or any of its territories (collectively, a “U.S. Person”), is prohibited from
transacting business of the type contemplated by this Agreement, whether such prohibition arises
under United States law, regulation, executive orders and lists published by the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) (including those executive orders and
lists published by OFAC with respect to Persons that have been designated by executive order or
by the sanction regulations of OFAC as Persons with whom U.S. Persons may not transact
business or must limit their interactions to types approved by OFAC “Specially Designated
Nationals and Blocked Persons”) or otherwise. Neither Purchaser nor any Person who owns an
interest in Purchaser (other than the owner of publicly traded shares) (collectively, a “Purchaser
Party”) is now nor shall be at any time prior to or at the Closing a Person with whom a U.S.
Person, including a United States Financial Institution as defined in 31 U.S.C. 5312, as
periodically amended (“Financial Institution”), is prohibited from transacting business of the
type contemplated by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the OFAC (including those executive orders
and lists published by OFAC with respect to Specially Designated Nationals and Blocked Persons)
or otherwise.
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09



               9.2.2.1.1       Neither Purchaser nor any Purchaser Party, nor any Person

providing funds to Purchaser: (A) is under investigation by any governmental authority for, or
has been charged with, or convicted of, money laundering, drug trafficking, terrorist related
activities, any crimes which in the United States would be predicate crimes to money laundering,
or any violation of any Anti-Money Laundering Laws (as hereinafter defined); (B) has been
assessed civil or criminal penalties under any Anti-Money Laundering Laws; or (C) has had any
of its funds seized or forfeited in any action under any Anti-Money Laundering Laws. For
purposes of this Subsection (f), the term “Anti-Money Laundering Laws” shall mean laws,
regulations and sanctions, state and federal, criminal and civil, that: (w) limit the use of and/or
seek the forfeiture of proceeds from illegal transactions; (x) limit commercial transactions with
designated countries or individuals believed to be terrorists, narcotics dealers or otherwise engaged
in activities contrary to the interests of the United States; (y) require identification and
documentation of the parties with whom a Financial Institution conducts business; or (z) are
designed to disrupt the flow of funds to terrorist organizations. Such laws, regulations and
sanctions shall be deemed to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the
“Patriot Act”), the Bank Secrecy Act, 31 U.S.C. Section 5311 et. seq., the Trading with the
Enemy Act, 50 U.S.C. App. Section 1 et. seq., the International Emergency Economic Powers
Act, 50 U.S.C. Section 1701 et. seq., and the sanction regulations promulgated pursuant thereto
by the OFAC, as well as laws relating to prevention and detection of money laundering in 18
U.S.C. Sections 1956 and 1957.

               9.2.3 Conflicts and Pending Action. There is no agreement to which Purchaser
is a party or to Purchaser’s knowledge binding on Purchaser which is in conflict with this
Agreement. There is no action or proceeding pending or, to Purchaser’s knowledge, threatened
against Purchaser which challenges or impairs Purchaser’s ability to execute or perform its
obligations under this Agreement.

       9.3 Survival of Representations and Warranties.

               The representations and warranties set forth in this Article 9 are made as of the
date of this Agreement and are remade as of the Closing Date and shall not be deemed to be
merged into or waived by the instruments of Closing. Terms such as “to Seller’s knowledge,”
“to the best of Seller’s knowledge” or like phrases mean the actual present and conscious
awareness or knowledge of Seller (“Property Manager” or “Manager”), without any duty of
inquiry or investigation; provided that so qualifying Seller’s knowledge shall in no event give
rise to any personal liability on the part of Property Manager or any other officer or employee
of Seller, on account of any breach of any representation or warranty made by Seller herein.
Said terms do not include constructive knowledge, imputed knowledge, or knowledge Seller
or such persons do not have but could have obtained through further investigation or inquiry.
No broker, agent, or party other than Seller is authorized to make any representation or warranty
for or on behalf of Seller.


                                ARTICLE 10 - Default and Remedies

       10.1    Seller’s Remedies.

              If Purchaser fails to perform its obligations pursuant to this Agreement at or prior
to Closing and fails to close for any reason except failure by Seller to perform hereunder, Seller
     Case 1-19-40820-cec         Doc 125-1       Filed 08/14/19     Entered 08/14/19 02:15:09



 shall be entitled, as its sole remedy in any and all events (except as provided in Section 4.6
 hereof), to terminate this Agreement and retain the Earnest Money as liquidated damages.
 Seller shall be entitled to retain such Earnest Money as liquidated damages and not as penalty, in
 full satisfaction of claims against Purchaser hereunder. Seller and Purchaser agree that Seller’s
 damages resulting from Purchaser’s default are difficult, if not impossible, to determine and the
 Earnest Money is a fair estimate of those damages which has been agreed to in an effort to cause
 the amount of such damages to be certain.

         10.2    Purchaser’s Remedies.

                 If Seller fails to perform its obligations pursuant to this Agreement for any reason
 except failure by Purchaser to perform hereunder, Purchaser shall elect, as its sole remedy, either
 to (i) terminate this Agreement by giving Seller timely written notice of such election prior to or
 at Closing and Purchaser shall be entitled to a return of the Earnest Money or (ii) waive said
 failure or breach and proceed to Closing without reduction in the Purchase Price except as
 otherwise provided for herein or (iii) bring an action for specific performance. Purchaser’s
 remedies shall be limited to those described in this Section 10.2 hereof. NOTWITHSTANDING
 ANYTHING TO THE CONTRARY HEREIN, IN NO EVENT SHALL SELLER’S OR
 PURCHASER’S DIRECT OR INDIRECT PARTNERS, MEMBERS, SHAREHOLDERS,
 OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF
 SELLER OR THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON
 THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER
 LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
 PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY
 OR OTHERWISE.

       10.3     Notice and Right to Cure.

                 In the event that either Purchaser or Seller declares a default against the other, notice
of default shall be given in accordance with the Notice provision of this Agreement and the recipient
of the default notice shall have ten (10) days from the date the notice is given to cure the default.

                      ARTICLE 11 - Disclaimers, Release and Indemnity

         11.1    Disclaimers By Seller.

                 Except as expressly set forth in this Agreement, it is understood and agreed that
 Seller has not at any time made and is not now making, and it specifically disclaims, any
 warranties or representations of any kind or character, express or implied, with respect to the
 Property, including, but not limited to, warranties or representations as to (i) matters of title,
 (ii) environmental matters relating to the Property or any portion thereof, including, without
 limitation, the presence of Hazardous Materials in, on, under or in the vicinity of the Property,
 (iii) geological conditions, including, without limitation, subsidence, subsurface conditions,
 water table, underground water reservoirs, limitations regarding the withdrawal of water, and
 geologic faults and the resulting damage of past and/or future faulting, (iv) whether, and to the
 extent to which the Property or any portion thereof is affected by any stream (surface or
 underground) body of water, wetlands, flood prone area, flood plain, floodway or special flood
 hazard, (v) drainage, (vi) soil conditions, including the existence of instability, past soil repairs,
 soil additions or conditions of soil fill, or susceptibility to landslides, or the sufficiency of any
    Case 1-19-40820-cec          Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09



undershoring, (vii) the presence of endangered species or any environmentally sensitive or
protected areas, (viii) zoning or building entitlements to which the Property or any portion
thereof may be subject, (x) usages of adjoining property, (xi) access to the Property or any
portion thereof, (xii) the value, compliance with the plans and specifications, size, location, age,
use, design, quality, description, suitability, structural integrity, operation, title to, or physical or
financial condition of the Property or any portion thereof, or any income, expenses, charges,
liens, encumbrances, rights or claims on or affecting or pertaining to the Property or any part
thereof, (xiii) the condition or use of the Property or compliance of the Property with any or all
past, present or future federal, state or local ordinances, rules, regulations or laws, building, fire
or zoning ordinances, codes or other similar laws, (xiv) the existence or non-existence of
underground storage tanks, surface impoundments, or landfills, (xv) the merchantability of the
Property or fitness of the Property for any particular purpose, (xvi) the truth, accuracy or
completeness of the Property Documents, (xvii) tax consequences, or (xviii) any other matter or
thing with respect to the Property.

        11.2    Sale “As Is, Where Is.”

                 Purchaser acknowledges and agrees that upon Closing, Seller shall sell and convey
to Purchaser and Purchaser shall accept title and the Property “AS IS, WHERE IS, WITH
ALL FAULTS as of the date hereof less reasonable wear and tear and casualty loss” subject
to all restrictions and regulations. Purchaser has not relied and will not rely on, and Seller has
not made and is not liable for or bound by, any express or implied warranties, guarantees,
statements, representations or information pertaining to the Property or relating thereto
(including specifically, without limitation, Property information packages distributed with
respect to the Property) made or furnished, whether on, prior to or subsequent to the Effective
Date, by Seller, or any real estate broker, agent or third party representing or purporting to
represent Seller, to whomever made or given, directly or indirectly, orally or in writing. Purchaser
represents that it is a knowledgeable, experienced and sophisticated purchaser of real estate and
that, except as expressly set forth in this Agreement, it is relying solely on its own expertise
and that of Purchaser’s consultants in purchasing the Property and shall make an independent
verification of the accuracy of the Property Documents provided by Seller. Purchaser will
conduct such inspections and investigations of the Property as Purchaser deems necessary,
including, but not limited to, the physical and environmental conditions thereof, and shall rely
upon same; provided, however, that in no event shall Purchaser’s right to conduct inspections
or investigations have any effect on the limitations provided in Section 4.1. Purchaser
acknowledges that Seller has afforded Purchaser a full opportunity to conduct such investigations
of the Property as Purchaser deemed necessary to satisfy itself as to the condition of the Property
and the existence or non-existence or curative action to be taken with respect to any Hazardous
Materials (as defined below) on or discharged from the Property, and will rely solely upon
same and not upon any information provided by or on behalf of Seller or its agents or employees
with respect thereto, other than such representations, warranties and covenants of Seller as are
expressly set forth in this Agreement. As of the Effective Date, Purchaser hereby assumes the
risk that adverse matters, including, but not limited to, adverse physical or construction defects or
adverse environmental, health or safety conditions, may not have been revealed by Purchaser’s
inspections and investigations or the title report prepared by the Title Company described in
Section 1.1.5.
    Case 1-19-40820-cec         Doc 125-1     Filed 08/14/19      Entered 08/14/19 02:15:09



       11.3    Seller Released from Liability.

                 Purchaser acknowledges that it had the opportunity to inspect the Property prior to
the date of this Agreement, and during such period, observe its physical characteristics and
existing conditions and the opportunity to conduct such investigation and study on and of the
Property and adjacent areas as Purchaser deems necessary, and Purchaser hereby FOREVER
RELEASES AND DISCHARGES Seller from all responsibility and liability, including without
limitation, liabilities under the Comprehensive Environmental Response, Compensation and
Liability Act Of 1980 (42 U.S.C. Sections 9601 et seq.), as amended (“CERCLA”), the New
York State Environmental Quality Review Act (N.Y. Environmental Conservation Law § 8
(McKinney 2011), et seq.), as amended (“SEQR”) and the New York City Environmental Quality
Review (2 RCNY § 1-04 et seq .), as amended (“CEQR”) regarding the condition (including,
without limitation, the presence in the soil, air, structures and surface and subsurface waters, of
Hazardous Materials or other materials or substances that have been or may in the future be
determined to be toxic, hazardous, undesirable or subject to regulation and that may need to
be specially treated, handled and/or removed from the Property under current or future federal,
state and local laws, regulations or guidelines), valuation, salability or utility of the Property,
or its suitability for any purpose whatsoever. Purchaser further hereby WAIVES any and all
objections to or complaints regarding (including, but not limited to, federal, state and common
law based actions), or any private right of action under, state and federal law to which the
Property is or may be subject, including, without limitation, structural and geologic conditions,
subsurface soil and water conditions and solid and hazardous waste and Hazardous Materials
on, under, adjacent to or otherwise affecting the Property. Purchaser further hereby assumes
the risk of changes in applicable laws and regulations relating to past, present and future
environmental conditions on the Property and the risk that adverse physical characteristics and
conditions, including, without limitation, the presence of Hazardous Materials or other
contaminants, may not have been revealed by its investigation.

       11.4    “Hazardous Materials” Defined.

               For purposes hereof, “Hazardous Materials” means “Hazardous Material,”
“Hazardous Substance,” “Pollutant or Contaminant,” and “Petroleum” and “Natural Gas
Liquids,” as those terms are defined or used in Section 101 of CERCLA, SEQR or CEQR and
any other substances regulated under federal, state or local law because of their effect or potential
effect on public health and the environment, including, without limitation, PCBs, lead paint,
mold, fungi, asbestos, urea formaldehyde, radioactive materials, putrescible, and infectious
materials.

       11.5    Survival.

              The terms and conditions of this Article 11 shall expressly survive the Closing,
not merge with the provisions of any closing documents and effective as of the Closing shall
hereby be automatically deemed incorporated into the Deed without further action needed.

               Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not have agreed to sell
    Case 1-19-40820-cec        Doc 125-1     Filed 08/14/19     Entered 08/14/19 02:15:09




the Property to Purchaser for the Purchase Price without the disclaimers and other agreements set
forth above.

                                ARTICLE 12 - Miscellaneous

       12.1    Parties Bound; Assignment.

                This Agreement, and the terms, covenants, and conditions herein contained, shall
inure to the benefit of and be binding upon the heirs, personal representatives, successors, and
permitted assigns of each of the parties hereto. Notwithstanding anything to the contrary,
Purchaser may not assign this Agreement, or any of its rights hereunder, in whole or in part, or
any direct or indirect ownership interests in Purchaser without written consent of Seller, which
consent may be granted or denied by Seller in its sole discretion; provided that no consent shall
be required for any assignment to (i) an entity in which Larry Hirschfeld has a controlling
interest(ii) an entity in which Larry Hirschfeld is the managing member or (iii) an Article XI
Housing Development Fund Company which Purchaser controls.

       12.2    Headings.

              The article, section, subsection, paragraph and/or other headings of this
Agreement are for convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.

       12.3    Invalidity and Waiver.

               If any portion of this Agreement is held invalid or inoperative, then so far as is
reasonable and possible the remainder of this Agreement shall be deemed valid and operative,
and, to the greatest extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The failure by either party to enforce against the other any
term or provision of this Agreement shall not be deemed to be a waiver of such party’s right to
enforce against the other party the same or any other such term or provision in the future.

       12.4    Governing Law.

               This Agreement shall, in all respects, be governed, construed, applied, and
enforced in accordance with the law of the State of New York.

       12.5    Survival.

               Only obligations which are expressly stated in this Agreement to survive Closing
shall survive delivery of the deed to Purchaser.

       12.6    Entirety and Amendments.

               This Agreement embodies the entire agreement between the parties and
supersedes all prior agreements and understandings relating to the Property. This Agreement
    Case 1-19-40820-cec        Doc 125-1     Filed 08/14/19     Entered 08/14/19 02:15:09




may be amended or supplemented only by an instrument in writing executed by the party against
whom enforcement is sought.

       12.7    Reserved.

       12.8    Confidentiality.

              Neither party shall make any public announcement or disclosure of any
information related to this Agreement to outside brokers or third parties, before or after the
Closing, without the prior written specific consent of the other party; provided, however, that
Purchaser may, subject to the provisions of Section 4.8, make disclosure of this Agreement to its
Permitted Outside Parties as necessary to perform its obligations hereunder and as may be
required under laws or regulations applicable to Purchaser and/or investors interested in this
transaction.

       12.9    Notices.

                All notices required or permitted hereunder shall be in writing and shall be served
on the parties at the addresses set forth in Section 1.3. Any such notices shall, unless otherwise
provided herein, be given or served (i) by depositing the same in the United States mail, postage
paid, certified and addressed to the party to be notified, with return receipt requested, (ii) by
overnight delivery using a nationally recognized overnight courier or (iii) by personal delivery.
Notice deposited in the mail in the manner hereinabove described shall be effective on the third
(3rd) business day after such deposit. Notice given in any other manner shall be effective only if
and when received by the party to be notified between the hours of 8:00 a.m. and 5:00 p.m. of
any business day with delivery made after such hours to be deemed received the following
business day. A party’s address may be changed by written notice to the other party; provided,
however, that no notice of a change of address shall be effective until actual receipt of such
notice. Copies of notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice. Notices given and received by
counsel to the Purchaser shall be deemed given or received by Purchaser and notices given or
received by counsel to the Seller shall be deemed given or received by Seller.

       12.10 Construction.

                The parties acknowledge that the parties and their counsel have reviewed and
revised this Agreement and agree that the normal rule of construction – to the effect that any
ambiguities are to be resolved against the drafting party – shall not be employed in the
interpretation of this Agreement or any exhibits or amendments hereto.

       12.11 Calculation of Time Periods.

              Unless otherwise specified, in computing any period of time described herein, the
day of the act or event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday for national banks in New York, in which event the period
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09




shall run until the end of the next day which is neither a Saturday, Sunday, or legal holiday. The
last day of any period of time described herein shall be deemed to end at 5:00 p.m.

       12.12 Execution in Counterparts.

                This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute one Agreement.
To facilitate execution of this Agreement, the parties may execute and exchange by e-email PDF
counterparts of the signature pages, provided that executed originals thereof are forwarded to the
other party on the same day by any of the delivery methods set forth in Section 12.9 other than
facsimile.

       12.13 No Recordation.

                Without the prior written consent of Seller, there shall be no recordation of either
this Agreement or any memorandum hereof, or any affidavit pertaining hereto, and any such
recordation of this Agreement or memorandum or affidavit by Purchaser without the prior
written consent of Seller shall constitute a default hereunder by Purchaser, whereupon Seller
shall have the remedies set forth in Section 10.1 hereof, provided, however, that Purchaser may file
a memorandum of contract at any time after an uncured default by Seller hereunder.

       12.14 Further Assurances.

               In addition to the acts and deeds recited herein and contemplated to be performed,
executed and/or delivered by either party at Closing, each party agrees to perform, execute and
deliver, but without any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to consummate the
transactions contemplated hereby or to further perfect the conveyance, transfer and assignment
of the Property to Purchaser.

       12.15 Discharge of Obligations.

              The acceptance of the Deed by Purchaser shall be deemed to be a full
performance and discharge of every representation and warranty made by Seller herein and every
agreement and obligation on the part of Seller to be performed pursuant to the provisions of this
Agreement, except those which are herein specifically stated to survive Closing.

       12.16 No Third Party Beneficiary.

                The provisions of this Agreement and of the documents to be executed and
delivered at Closing are and will be for the benefit of Seller and Purchaser only and are not for
the benefit of any third party and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at Closing, except
that a tenant of the Property may enforce Purchaser’s indemnity obligation.

         12.17        To the extent that the Seller has copies of original renovation plans for any
of the Premises, Seller shall provide the same to the Purchaser at or prior to Closing.
Case 1-19-40820-cec   Doc 125-1   Filed 08/14/19   Entered 08/14/19 02:15:09
     Case 1-19-40820-cec       Doc 125-1   Filed 08/14/19   Entered 08/14/19 02:15:09




                                    LIST OF EXHIBITS



A.     Property Description

B.     List of Service Contracts

C.     Property Documents

D.     Bargain and Sale Deed

E.     Assignment of Leases, Rents and Arrears

F.     Notice to Tenants

G.     Residential and Commercial Rent Roll
        Case 1-19-40820-cec         Doc 125-1     Filed 08/14/19     Entered 08/14/19 02:15:09




                          EXHIBIT A – Property Description (the “Land”)

Limited Partnership       Address                     Block    Lot         County   Subject to Tax Lot
(Seller)                                                                            Reapportionment
Northeast                 399 Kosciuszko Street       1601     55          Kings
Brooklyn/Cheryl’s Villa
Northeast                 399 Kosciuszko Street       1601     55          Kings
Brooklyn/Cheryl’s Villa
Northeast                 403 Kosciuszko Street       1601     53          Kings
Brooklyn/Cheryl’s Villa
Northeast                 409 Kosciuszko Street       1601     50          Kings
Brooklyn/Cheryl’s Villa
Northeast                 675 Halsey Street           1663     86          Kings
Brooklyn/Cheryl’s Villa
Northeast                 671 Halsey Street           1663     88          Kings
Brooklyn/Cheryl’s Villa




                                                A-
Case 1-19-40820-cec   Doc 125-1    Filed 08/14/19   Entered 08/14/19 02:15:09




                      EXHIBIT B – Service Contracts


                                   None.




                                  B-1
   Case 1-19-40820-cec       Doc 125-1    Filed 08/14/19    Entered 08/14/19 02:15:09




                            EXHIBIT C – Property Documents

Part of CPEX Bid Package

   1. Combined Portfolio Income and Expenses
   2. Overview, Income and Expenses per entity (Northeast Brooklyn Partnership aka Cheryl’s
      Villa,
   3. NEBHDCo. Property Roll-Up (includes a list of all properties, residential units,
      commercial units, total building sq.ft., total lot sq.ft. and air rights, if any)
   4. Combined Portfolio Residential Unit Count
   5. Combined Portfolio Bedroom Count
   6. Retail Rental Summary
   7. Historical Residential Turnover Analysis
   8. Low Income Housing Tax Credit (LIHTC) Rent and Income Limits (2016)
   9. Superintendents Apartment Summary
Provided Separately to Purchaser

   1. Retail Leases
   2. Retail Lease Abstracts
   3. Current DHCR’s
   4. Regulatory Agreements (Northeast Brooklyn Partnership aka Cheryl’s Villa,
   5. Certificate of Occupancy’s (Northeast Brooklyn Partnership aka Cheryl’s Villa,
   6. Property violations summary
   7. Current Profit and Loss Statements
   8. Current Unaudited Financials
   9. Curent Audited Financials
   10. NEBHDCo. Year 15 Underwriting
   11. Capital Improvement Documentation (Northeast Brooklyn Partnership aka Cheryl’s
       Villa,
   12. J51 Abatement Documentation (Northeast Brooklyn Partnership aka Cheryl’s Villa)




                                         C-1
    Case 1-19-40820-cec          Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09




                              EXHIBIT D – Bargain and Sale Deed

                                                DEED


This Indenture, made [                  ], 2019, between NORTHEAST BROOKLYN
PARTNERSHIP, A New York State limited partnership, c/o NEBHDCo. 132 Ralph Avenue,
Brooklyn, NY 11233, Attention: Jeffrey Dunston, CEO, party of the first part, and 2 7 B E D
S T U Y L L C , c / o ELH Mgmt. LLC, a New York State limited liability company with
offices at 16 Court Street, Suite 800, Brooklyn, NY 11241,

Witnesseth, that the party of the first part, in consideration of One Dollar ($1.00) and other
valuable consideration paid by the party of the second part, does hereby grant and release unto
the party of the second part, the heirs or successors and assigns of the party of the second part
forever,

        All that certain plot, piece or parcel of land, with the buildings and improvements thereon
erected, situate, lying and being in the Borough of Brooklyn, County, City and State of New
York and as more particularly described in Schedule A annexed hereto and hereby made a part
hereof;

      Said Premises also being commonly known as and by street addresses: As set forth
on annexed schedules.

       Said Premises being the Premises conveyed to the Grantor herein by deed, dated [June
27, 1991, recorded August 13, 1991, in the Office of the City Register of the City of New York,
County of Kings, in Reel 2729 Page 1063]

Together with all right, title and interest, if any, of the party of the first part in and to any streets
and roads abutting the above described premises to the center lines thereof; Together with the




                                             D-1
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19      Entered 08/14/19 02:15:09




appurtenances and all the estate and rights of the party of the first part in and to said premises;
To Have And To Hold the premises herein granted unto the party of the second part, the heirs or
successors and assigns of the party of the second part forever.

And the party of the first part, in compliance with Section 13 of the Lien Law, covenants that the
party of the first part will receive the consideration for this conveyance and will hold the right to
receive such consideration as a trust fund to be applied first for the purpose of paying the cost of
the improvement and will apply the same first to the payment of the cost of the improvement
before using any part of the total of the same for any other purpose.

And this conveyance has been made with the affirmative consent of the holders of all of the
outstanding shares of the general partners of the party of the first part and the applicable
regulatory bodies.

                           [Remainder of page intentionally left blank]




                                            D-2
    Case 1-19-40820-cec       Doc 125-1     Filed 08/14/19     Entered 08/14/19 02:15:09




  In Witness Whereof, this deed has been duly executed the day and year first above written.


                                      Northeast Brooklyn Partnership
                                      By its General Partner, Cheryl’s          Villa   Housing
                                      Corporation
                                      Jeffrey Dunston, President]

                                      [


STATE OF NEW YORK             )
                              ) SS:
COUNTY OF                    )

       On the        day of                      , 2019, before me, the undersigned, personally
appeared Jeffrey Dunston, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual acted, executed the
instrument.




                                            Notary Public




                                          D-3
Case 1-19-40820-cec   Doc 125-1    Filed 08/14/19   Entered 08/14/19 02:15:09




                             SCHEDULE A

                         LEGAL DESCRIPTION

                             [To be inserted]




                                  D-4
     Case 1-19-40820-cec        Doc 125-1    Filed 08/14/19   Entered 08/14/19 02:15:09




                                             DEED


                                         [
                           NORTHEAST BROOKLYN PARTNERSHIP
                                              TO

                                     27 BED STUY LLC,




 PREMISES:

 ADDRESS                                     BLOCK                     LOT
 [To be inserted]


 City of:           New York
 State of:          New York
 County of:         Kings
 Borough of:        Brooklyn




                                RECORD AND RETURN TO:
Hirschen Singer & Epstein LLP
902 Broadway, 13th Floor
New York, NY 10010
Attn: Russell A. Kivler, Esq.




                                            D-5
    Case 1-19-40820-cec        Doc 125-1     Filed 08/14/19     Entered 08/14/19 02:15:09




                   EXHIBIT E – Assignment of Leases, Rents and Arrears

                   ASSIGNMENT OF LEASES, RENTS AND ARREARS


        This ASSIGNMENT (the “Assignment”), is made as of the [ ] day of [          ], 2019,
by [Northeast Brooklyn Partnership, a New York State limited partnership with offices at c/o
NEBHDCo., 132 Ralph Avenue, Brooklyn, NY 11233 (the “Seller”) and, 27 BED STUY LLC,
a New York State limited liability company with offices at c/o ELH MGMT. LLC, 16 Court
Street, Suite 800, Brooklyn, NY 11241, , (the “Purchaser”).

                                           RECITALS

       WHEREAS, the Seller is the owner of the premises set forth in Schedule A (the
“Property”) and the landlord under all leases relating to the Property;

       WHEREAS, the Seller and the Purchaser have entered into that certain Agreement of
Purchase and Sale, dated as of the date hereof, (the “Purchase Agreement”) whereby the Seller
has agreed to sell and the Purchaser has agreed to purchase the Property upon the terms and
conditions set forth in the Purchase Agreement and in consideration of the sum of Dollars (the
“Purchase Price”) paid by Purchaser to Seller; and

        WHEREAS, the Purchase Agreement provides that Purchaser shall purchase any of
Seller’s rent arrears by paying to Seller an amount equal to the following amount of the arrears:
75% for arrears that are less than thirty (30) days past due; 50% for arrears that are more than
thirty (30) days but less than sixty-one (61) days; 12.5% for arrears that are more than sixty (60)
days but less than ninety (90) days; and 0% for arrears that are more than ninety (90) days (the
“Arrears Acquisition Price”); and

        WHEREAS, as part of the consideration for paying the Purchase Price and the Arrears
Acquisition Price, the Seller has agreed, in addition to executing the Purchase Agreement and the
other purchase documents evidencing the mutual obligations between Purchaser and Seller (all
such documents hereinafter referred to as the “Purchase Documents”), also to execute and
deliver this Assignment as additional consideration for the payment of the Purchase Price.

       NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the Seller hereby
assigns to the Purchaser all of the rents, issues and profits due and to become due from the
Property, together with all leases, agreements, service contracts and insurance policies affecting
the Property, upon the terms and conditions set forth below.




                                               E-1
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09




       1.      Collection of Rents and Arrears

                From this date forward, the Purchaser shall have the power and authority to enter
upon and take possession of the Property and to demand, collect and receive from the tenants,
lessees or other occupants now or at any time hereafter in possession of the Property or from any
part thereof, rents and/or rental arrears now due or to become due, to endorse the name of the
Seller or any subsequent owner of the Property on any checks, notes, or other instruments for the
payment of money, to deposit the same in bank accounts, to give any and all acquittances or any
other instruments in relation thereto in the name of the Seller or in the name of the Purchaser
and, either in its own name or in the name of the Seller, to institute, prosecute, settle or
compromise any summary or legal proceedings for the recovery of such rents or profits or to
recover the whole or any part of the Property, and to institute, prosecute, settle or compromise
any other proceedings for the protection of the Property, for the recovery of any damages done to
the Property, or for the abatement of any nuisance thereon. The Purchaser shall also have the
power to defend any legal proceedings brought against the Seller, Purchaser or against any
subsequent owner arising out of the operation of the Property.

       2.      Authority to Lease

                From this date forward, the Purchaser shall have the power to lease or rent the
Property or any part thereof, to employ an agent to rent and manage the Property, to make any
changes or improvements deemed by it, in its sole discretion, to be necessary or expedient for the
leasing or renting of the Property, to keep and maintain the Property in tenantable and rentable
condition, as well as in a good state of repair, to purchase all equipment or supplies necessary or
desirable in the operation and maintenance of the Property, to pay for all gas, electricity, power,
painting, repairs, wages of employees and other items for maintenance of the Property, to pay
taxes, assessments, water rates and meter charges and sewer rents now due and unpaid or which
may hereafter become due and a charge or lien against the Property, to pay the principal and/or
interest required to be paid under the Loan Documents now due or hereafter to become due, to
pay the premiums on all policies of insurance now in effect or hereafter effected by the Seller, to
comply with orders of any governmental departments having jurisdiction against the Property, to
remove any mechanic’s liens, security interests or other liens against the Property and, in general,
to pay all charges and expenses incurred in the operation of the Property.

       3.      Payment of Expenses

               The Purchaser shall have the authority to pay the cost of all of the matters herein
mentioned out of the rents and other revenues received from the Property. The cost of any such
expenditures and of any payments which may be made by the Purchaser under the provisions of
this Assignment, including expenses and charges for reasonable counsel fees, shall be charged to
the Purchaser and for all purposes shall be deemed to be secured hereby and such costs may be
retained by the Purchaser out of the rents and other revenues received from the Property.




                                               E-2
    Case 1-19-40820-cec        Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09




       4.      Liability

               Except for its acts or failure to act due to its gross negligence or willful
malfeasance, the Purchaser shall in no way be liable for any act done or anything omitted by it in
connection with this Assignment but shall be liable only to account for all moneys that it may
receive hereunder. Except for its acts or failure to act due to its gross negligence or willful
malfeasance, the Seller shall in no way be liable for any act done or anything omitted by it in
connection with this Assignment and nothing herein contained shall be construed so as to
prejudice any right which the Seller may have by reason of any default, present or future, under
the terms of the Purchase Documents.

       5.      Transfer of Leases

                 (a) Effective immediately, the Seller assigns, transfers and sets over to the
Purchaser all leases or subleases made to the various tenants in the buildings at the Property and
all of its right, title and interest therein and the Seller authorizes and empowers the Purchaser to
continue present leases or to demise any one or more apartments or spaces therein upon such
terms and conditions as the Purchaser may, in its sole discretion, deem just and proper and, if
necessary, to execute, acknowledge and deliver any and all instruments in writing necessary to
effectuate this Assignment. The Purchaser shall have full power and authority to do and
perform all acts or things necessary and requisite to be done in and about the Property as fully,
and to all intents and purposes, as the Seller might or could do if present, with full power of
substitution and revocation. The Seller ratifies and confirms all that the Purchaser shall lawfully
do or cause to be done by virtue hereof.

                (b) Purchaser shall assume all obligations of Seller as landlord, under all leases
and shall be responsible for any obligations owed to tenants and shall bear any cure costs that may
be due.

       6.      Modification of Leases

                 The Purchaser may, without the prior written consent of the Seller: (i) cancel,
modify or surrender any lease now existing with respect to any portion of the Property;
(ii) reduce any rents or change, modify or waive any provision of any existing lease; and
(iii) enter into any lease on any portion of the Property.

       7.      Failure to Account

                Except for its acts or failure to act due to its gross negligence or willful
malfeasance, the Seller shall in no way be responsible or liable from this date forward for any
prior failure to account for any rents collected by any agent or collector of the Property whom it
may have designated or appointed to collect or manage the Property, nor shall the Lender be in
any way liable for the failure or refusal on its part to have made repairs to the Property. The
Seller shall in no way be personally responsible for any debt by Purchaser incurred on the date
hereof and moving forward with respect to the Property.



                                               E-3
    Case 1-19-40820-cec         Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09



       8.      Events of Default

                Anything in this Assignment to the contrary notwithstanding, the amount due to
the Seller under the Purchase Documents shall, at the option of the Seller, become immediately
due and payable if a default occurs and is continuing beyond the applicable notice and/or grace
period, if any, under the Purchase Documents.

       9.      Further Assignment

               The Purchaser is given the privilege of assigning all of its right, title and interest
in and to this Assignment to any person, firm or corporation to whom the Purchase Documents
are assigned and in such manner so that the holder of the Purchase Documents shall have all of
the rights and privileges given herein to the Purchaser as if such Purchaser were originally
named herein as the Purchaser.

       10.     Authorization

                 If the Seller is a corporation, the Seller certifies and represents that this
Assignment was authorized by the board of directors of the Seller and there is no requirement
under its certificate of incorporation or its by-laws for consent of shareholders to this transaction.
If the Seller is a partnership, the execution and delivery of this Assignment has been duly
authorized by the partners of the Seller pursuant to its partnership agreement. If the Seller is a
limited liability company, the execution and delivery of this Assignment has been duly
authorized pursuant to its operating agreement.

       12.     Description

               The Property is more particularly described on Schedule A annexed hereto.

       13.     Conflict

               Whenever the terms, provisions, covenants and conditions of this Assignment
conflict in any way with the terms, provisions, covenants or conditions of Purchase Documents,
the terms, provisions, covenants and conditions of the Purchase Documents shall control and
prevail. All terms not expressly defined herein shall have the meaning ascribed thereto in the
Purchase Documents.



               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                E-4
    Case 1-19-40820-cec         Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09




        IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.


                                               Northeast Brooklyn Partnership
                                               By: Cheryl’s Villa Housing Corporation, as General
                                               Partner

                                               By: Jeffrey Dunston, President]




STATE OF NEW YORK  )
                   )ss.:
COUNTY OF NEW YORK )


        On the [__] day of [_ ], 2019, before me, the undersigned, personally appeared Jeffrey
Dunston, personally known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument, the individual, or the
person on behalf of which the individual acted, executed the instrument.



                                                      Notary Public




                                                E-5
Case 1-19-40820-cec   Doc 125-1     Filed 08/14/19       Entered 08/14/19 02:15:09




                                 SCHEDULE A



                        [Legal description to be inserted]




                                      E-6
    Case 1-19-40820-cec             Doc 125-1        Filed 08/14/19      Entered 08/14/19 02:15:09




                                NORTHEAST BROOKLYN PARTNERSHIP
                                             - to -

                                             27 BED STUY LLC,


                          ASSIGNMENT OF LEASES, RENTS AND ARREARS


Premises:          The property affected by this instrument lies within the:
Borough:           Brooklyn
County:            Kings

Address:                                            Block:                        Lot:

[To be inserted]




                                                      E-7
      Case 1-19-40820-cec      Doc 125-1      Filed 08/14/19     Entered 08/14/19 02:15:09


                                                                        EXECUTION VERSION


                                EXHIBIT F – Notice To Tenants

                    , 2019


Dear Tenant:

You are hereby notified that [Name of LP], a New York limited partnership (“Seller”), the
current owner of         _                  , Brooklyn, New York (the “Property”) and the current
owner of the landlord’s interest in your lease in the Property, has sold the Property to ELH
Mgmt. LLC 27 BED STUY LLC (“New Owner”), as of the above date. In connection with
such sale, Seller has assigned and transferred its interest in your lease and any and all security
deposits in the sum of
$                  thereunder or relating thereto to New Owner, and New Owner has assumed
and agreed to perform all of the landlord’s obligations under your lease (including any
obligations set forth in your lease to repay or account for any security deposits thereunder) from
and after such date.

Accordingly, (a) all your obligations under the lease from and after the date hereof, including
your obligation to pay rent, shall be performable to and for the benefit of New Owner, its
successors and assigns, and (b) all the obligations of the landlord under the lease, including any
obligations to repay or account for any security deposits hereunder, shall be the binding obligation
of New Owner and its successors and assigns. Unless and until you are otherwise notified in
writing by New Owner, the address of New Owner for all purposes under your lease is:




Very truly yours,

SELLER:                                            NEW OWNER:

[Name of LP]                                       ELH Mgmt. LLC
                                                   27 BED STUY
                                                   LLC

By: [Name of GP]


By:                                                By:

Name:                                              Name:
Title:                                             Title:
Case 1-19-40820-cec   Doc 125-1    Filed 08/14/19   Entered 08/14/19 02:15:09


                                                         EXECUTION VERSION
                                  F-1
Case 1-19-40820-cec   Doc 125-1   Filed 08/14/19      Entered 08/14/19 02:15:09


                                                           EXECUTION VERSION



            EXHIBIT G – Residential and Commercial Rent Roll


                           See separate attachment.




                                    G-1
